Hoar, J.
Under the decisions in this commonwealth, the estate of a mortgagee of land is a legal estate, which passes by the same instruments of conveyance as other legal estates. This legal estate can be assigned or transferred by deed acknowledged and recorded ; and, by a special statute provision, it may be discharged by an entry signed by the mortgagee, his executor, administrator or assignee, upon the margin of the record in the registry of deeds, acknowledging the satisfaction of the mortgage. The statute provides that “ such entry shall have the same effect as a deed of release duly acknowledged and recorded.” Rev. Sts. c. 59, § 33; Gen. Sts. c. 89, § 30. The implication is very strong that a release by deed acknowledged and recorded is a complete conveyance of the mortgagee’s title. *166And we think sound policy requires that it should be so regarded. It is as important to be able to ascertain from the registry the existence or continuance of a mortgage, as of any other legal title. Not unfrequently the whole or part of an estate held in mortgage is released or conveyed, when the debt is not paid. And in the absence of fraud, a conveyance by the party who appears on the record to be the owner of the mortgage should be sufficient to protect a purchaser who has no actual or constructive notice of title in any other.

Judgment for the tenant.